                  IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW MEXICO

  IN RE:

         Marilyn B. Cavanaugh

               Debtor                                          Case No. 20-10485-ja13

           CITIMORTGAGE, INC.’S LIST OF WITNESSES AND EXHIBITS
                      FOR EVIDENTIARY HEARING

         CitiMortgage, Inc., by and through its undersigned attorney, hereby submits the

  following List of Witnesses and Exhibits:

    I.   WITNESSES:

         1. Raymond Crawford, Cenlar FSB, servicer on behalf of CitiMortgage, Inc.

         2. Richard Keith Cavanaugh, Borrower.

         3. Any and all witnesses noticed by Debtor.

   II.   EXHIBITS:

         1. Mortgage for the property generally known as 21 Castle Rock Rd Se, Rio

             Rancho, NM 87124-3999.

         2. Assignment for the property generally known as 21 Castle Rock Rd Se, Rio

             Rancho, NM 87124-3999.

         3. Copy of Original Promissory Note generally known as 21 Castle Rock Rd Se,

             Rio Rancho, NM 87124-3999.

         4. Divorce Decree dated 4/3/2012.

         5. Loan Modification(s) dated 10/13/2014 and 3/17/2017.

         6. Original Borrower, Richard Keith Cavanaugh’s Answer to Complaint.

         7. Filed Proof of Claim


                                                                                 File No. NM-20-161448
                                                  List of Witnesses and Exhibits, Case No. 20-10485-ja13
Case 20-10485-j13     Doc 52     Filed 11/13/20     Entered 11/13/20 16:59:35 Page 1 of 2
         8. Invoices in support of Attorney Fees and Costs per Proof of Claim.

         9. All information or exhibits that are part of the record in this case.

         10. All exhibits presented by Debtor.

         CitiMortgage, Inc. reserves the right to amend and/or supplement this List of

  Witnesses and Exhibits in response to any disclosure made by the Debtor.



  Date: November 13, 2020           McCarthy & Holthus, LLP

                               By: /s/ Jason Bousliman
                                   Jason Bousliman, Esq.
                                   Attorney for Movant,
                                   6501 Eagle Rock NE, Suite A-3
                                   Albuquerque, NM 87113
                                   (505) 219-4900
                                   jbousliman@mccarthyholthus.com




                                                                                  File No. NM-20-161448
                                                   List of Witnesses and Exhibits, Case No. 20-10485-ja13
Case 20-10485-j13     Doc 52      Filed 11/13/20     Entered 11/13/20 16:59:35 Page 2 of 2
